DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 9 of parag. [0005], a period (.) should be inserted between “within hub 14” and “in a power transmission application”.
In line 4 of parag. [0032], “an non-tapered bore” should be replaced with --a non-tapered bore--.
In line 4 of parag. [0034]
In line 1 of parag. [0036], “long dimension or groove 52” should be replaced with --long dimension of groove 52--.
In line 1 of parag. [0038], “long dimension or groove 62” should be replaced with --long dimension of groove 62--.

Drawings
The drawings are objected to because of the following informalities:
In Fig. 2, ref. no. “42” is improper because it does not refer to the “bushing 42” of the instant device, but rather it refers to an element of the prior art device of Figs. 1 and 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “76” has been used to designate both the threaded hole 76 of the prior art device (see Fig. 1) and the non-threaded groove 76 of the second bore 82 of the instant device (see Figs. 7B and 8).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “16”, “40” (see Fig. 2), and “72b” (see Fig. 7A). 
Several of the reference characters are illegible due to either poor quality or insufficient size.  In particular, each of the ref. nos. with an alpha (α) are illegible (see Fig. 4).
Figs. 4-7B and 9-10 are objected to because photographs are not acceptable and the figures contain excessive shading.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim 
the “second opening diameter” being less than the “first opening diameter” (see claim 3)
the “fourth opening diameter” being less than the “first opening diameter” (see claim 5)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 4 is objected to because of the following informalities:  Appropriate correction is required.
Re Claim 2 and 4:  In line 4 of each of claims 2 and 4, it appears that a semicolon (;) should be inserted at the end of the line after the word “diameter”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 2: Line 6 of claim 2 recites the limitation “a first inner bore”.  It is not clear if this inner bore is meant to refer to the “first bushing bore” introduced in line 2 of the claim or if it is meant to refer to a separate bore.  Since the instant figures only show a single bore (31) in the first tapered split bushing (42), the Examiner will interpret the “first inner bore” as referring to the “first bushing bore”.
	Clarification and correction are required. 
	Re Claim 3:  This claim is considered indefinite because it depends from indefinite claim 2.
	Re Claim 4: Line 6 of claim 4 recites the limitation “a second inner bore”.  It is not clear if this inner bore is meant to refer to the “second bushing bore” introduced in line 2 of the claim or if it is meant to refer to a separate bore.  Since the instant figures only show a single bore (32) in the first tapered split bushing (44), the Examiner will interpret the “second inner bore” as referring to the “second bushing bore”.
	Clarification and correction are required. 
	Re Claim 5:  This claim is considered indefinite because it depends from indefinite claim 4.
Re Claim 9: Line 19 of claim 9 recites the limitation “a first inner bore”.  It is not clear if this inner bore is meant to refer to the “first bushing bore” introduced in line 15 of the claim or if it is meant to refer to a separate bore.  Since the instant figures only show a single bore (31) in the first tapered split bushing (42), the Examiner will interpret the “first inner bore” as referring to the “first bushing bore”.
	Clarification and correction are required. 
Line 33 of claim 9 recites the limitation “a second inner bore”.  It is not clear if this inner bore is meant to refer to the “second bushing bore” introduced in line 29 of the claim or if it is meant to refer to a separate bore.  Since the instant figures only show a single bore (32) in the first tapered split bushing (44), the Examiner will interpret the “second inner bore” as referring to the “second bushing bore”.
	Clarification and correction are required. 
	Re Claims 10-11:  These claims are considered indefinite because they depend from indefinite claim 9.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “first shaft”, a “second shaft”, a “first set screw”, and a “second set screw” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onoki (JP 63-243527, a copy of which is attached herewith along with a machine-generated English translation).
	Re Claim 1:  Onoki discloses a dual concentric drive apparatus (see Figs. 2A and 2B) for coupling a first shaft (for example, as shown for shaft 2; see note above related to this functional limitation) having a first shaft diameter and a second shaft (see note above related to this functional limitation) having a second shaft diameter to a hub (1), the apparatus comprising: 
the hub (pulley disk 1 in combination with ring 3 and support base 13, as connected together via locking plate 25) comprising; 
a first interior bore (the bore through ring 3, receiving bushing “4a”; see annotated Fig. 2A below) comprising a first taper angle α1 (the taper angle of the interior surface of ring 3, interfacing with the exterior surface of bushing “4a”) and a first hub bore diameter (see “D1”; annotated Fig. 2A below); 
a second interior bore (the bore through support base 13, receiving bushing “4b”; see annotated Fig. 2A below) comprising a common axis with the first interior bore and comprising a second taper angle α2 (the taper angle of the interior surface of support 
an interior first hub short slot (see “S1” in annotated Fig. 2A below) facing on the first interior bore; 
an interior first hub threaded long slot (see “S2” below) facing on the first interior bore and opposite to the interior first hub short slot; 
an interior second hub short slot (see “S3” below) facing on the second interior bore; and 
an interior second hub threaded long slot (see “S4” below) facing on the second interior bore and opposite to the interior second hub short slot.
Re Claim 2, as best understood by the Examiner:  Onoki discloses a dual concentric drive apparatus, further comprising a first tapered split bushing (bushing “4a”; see annotated Fig. 2A above) having a first bushing bore (the bore receiving shaft 2), wherein the first tapered split bushing comprises: 
the first hub bore diameter;
the first taper angle α1- (matching the taper angle of the interior surface of ring 3); 
a first inner bore (the bore receiving shaft 2) comprising a first inner diameter for receiving the first shaft and maintaining a friction holding force between the first tapered bushing and the first shaft (as shown for shaft 2; see note above related to this functional limitation); 
a first tapered bushing threaded slot (see “S5” above) having a long dimension parallel to the first bushing bore for matching the first hub short slot (“S1”) thereby defining a first opening for receiving a first set screw (6) from a first direction; and 
a first tapered bushing short slot (see “S6” above) opposite the first tapered bushing threaded slot for matching the interior first hub threaded long slot (“S2”) thereby defining a second opening for receiving the first set screw (6) from the first direction.


    PNG
    media_image1.png
    695
    540
    media_image1.png
    Greyscale

Re Claim 4, as best understood by the Examiner:  Onoki discloses a dual concentric drive apparatus, further comprising a second tapered split bushing (“4b”; see annotated Fig. 2A above) having a second bushing bore (the bore receiving shaft 2), wherein the second tapered split bushing comprises: 

the second taper angle α2- (matching the taper angle of the interior surface of support base 13); 
a second inner bore (the bore receiving shaft 2) comprising a second inner diameter for receiving the second shaft and maintaining a friction holding force between the second tapered bushing and the second shaft (as shown for shaft 2; see note above related to this functional language); 
a second tapered bushing threaded slot (see “S7” above) having a long dimension parallel to the second bushing bore for matching the second hub short slot (“S3”) thereby defining a third opening for receiving a second set screw from the first direction; and 
a second tapered bushing short slot (see “S8” above) opposite the second tapered bushing threaded slot for matching the interior second hub threaded long slot (“S4”) thereby defining a fourth opening for receiving the second set screw from the first direction.
Re Claim 6:  Onoki discloses a method for coupling a first shaft and a second shaft to a common hub (pulley disk 1 in combination with ring 3 and support base 13, as connected together via locking plate 25) having a coaxial first central bore (the bore through ring 3, receiving bushing “4a”; see annotated Fig. 2A above) and a second central bore (the bore through support base 13, receiving bushing “4b”; see annotated Fig. 2A above), the method comprising: 
providing a first split bushing (see “4a” above) having a first interior bore for surrounding the first shaft, and a tapered non-grooved external surface for transferring torque to the hub entirely by friction inside the first central bore, and one first exterior slot (see “S6”) in a direction parallel to the first interior bore for matching a first threaded slot (see “S2”) in the hub, thereby defining an opening for receiving a first set screw (6) from a first direction; 

providing a second split bushing (see “4b” above) having a second interior bore for surrounding the second shaft, and a tapered non-grooved external surface for transferring torque to the hub entirely by friction inside the second central bore, and one second exterior slot (see “S8) in a direction parallel to the second interior bore for matching a second threaded slot (see “S4”) in the hub, thereby defining an opening for receiving a second set screw (6) from the first direction; and 
driving the second set screw (6) into the matched second exterior slot and the second threaded slot from the first direction such as to draw the second split bushing into the second central bore of the hub, thereby coupling the second shaft to the hub.
Re Claim 7:  Onoki discloses a method, further comprising decoupling the first shaft from the common hub, the method comprising: 
providing the first split bushing (“4a”) with an exterior threaded slot (“S5”) in a direction parallel to the first interior bore and opposite the first exterior slot for matching a non-threaded slot (“S1”) in the hub, thereby defining an opening for receiving the first set screw (6) from the first direction; and 
driving the first set screw (6) into the matched exterior threaded slot and the non- threaded slot from the first direction such as to draw the first split bushing out of the first central bore of the hub, thereby decoupling the first shaft from the hub.
Re Claim 8:  Onoki discloses a method, further comprising decoupling the second shaft from the common hub, the method comprising: 
providing the second split bushing (“4b”) with an exterior threaded slot (“S7”) in a direction parallel to the second interior bore and opposite the second exterior slot for matching a 
driving the second set screw (6) into the matched exterior threaded slot and the non- threaded slot from the first direction such as to draw the second split bushing out of the second central bore of the hub, thereby decoupling the second shaft from the hub.
Re Claim 9, as best understood by the Examiner:  Onoki discloses a dual concentric drive apparatus (see Figs. 2A and 2B) for coupling a first shaft (for example, as shown for shaft 2; see note above related to this functional limitation) having a first shaft diameter and a second shaft (see note above related to this functional limitation) having a second shaft diameter to a hub (1), the apparatus comprising: 
the hub (pulley disk 1 in combination with ring 3 and support base 13, as connected together via locking plate 25) comprising; 
a first interior bore (the bore through ring 3, receiving bushing “4a”; see annotated Fig. 2A above) comprising a first taper angle α1 (the taper angle of the interior surface of ring 3, interfacing with the exterior surface of bushing “4a”) and a first hub bore diameter (see “D1”; annotated Fig. 2A above); 
a second interior bore (the bore through support base 13, receiving bushing “4b”; see annotated Fig. 2A above) comprising a common axis with the first interior bore and comprising a second taper angle α2 (the taper angle of the interior surface of support base 13, interfacing with the exterior surface of bushing “4b”) and a second hub bore diameter (see “D2”; annotated Fig. 2A above) smaller than the first hub bore diameter; 
an interior first hub short slot (see “S1” in annotated Fig. 2A above) facing on the first interior bore; 
an interior first hub threaded long slot (see “S2” above) facing on the first interior bore and opposite to the interior first hub short slot; 

an interior second hub threaded long slot (see “S4” above) facing on the second interior bore and opposite to the interior second hub short slot;
a first tapered split bushing (bushing “4a”; see annotated Fig. 2A above) having a first bushing bore (the bore receiving shaft 2), wherein the first tapered split bushing comprises: 
the first hub bore diameter;
the first taper angle α1- (matching the taper angle of the interior surface of ring 3); 
a first inner bore (the bore receiving shaft 2) comprising a first inner diameter for receiving the first shaft and maintaining a friction holding force between the first tapered bushing and the first shaft (as shown for shaft 2; see note above related to this functional limitation); 
a first tapered bushing threaded slot (see “S5” above) having a long dimension parallel to the first bushing bore for matching the first hub short slot (“S1”) thereby defining a first opening for receiving a first set screw (6) from a first direction; and 
a first tapered bushing short slot (see “S6” above) opposite the first tapered bushing threaded slot for matching the interior first hub threaded long slot (“S2”) thereby defining a second opening for receiving the first set screw (6) from the first direction;
a second tapered split bushing (“4b”; see annotated Fig. 2A above) having a second bushing bore (the bore receiving shaft 2), wherein the second tapered split bushing comprises: 
the second hub bore diameter;
the second taper angle α2- (matching the taper angle of the interior surface of support base 13); 

a second tapered bushing threaded slot (see “S7” above) having a long dimension parallel to the second bushing bore for matching the second hub short slot (“S3”) thereby defining a third opening for receiving a second set screw from the first direction; and 
a second tapered bushing short slot (see “S8” above) opposite the second tapered bushing threaded slot for matching the interior second hub threaded long slot (“S4”) thereby defining a fourth opening for receiving the second set screw from the first direction.
Re Claim 10:  Onoki discloses a dual concentric drive apparatus, wherein the first inner bore (the inner bore of bushing “4a”; see annotated Fig. 2A above) is not tapered.
Re Claim 11:  Onoki discloses a dual concentric drive apparatus, wherein the second inner bore (the inner bore of bushing “4b”; see annotated Fig. 2A above) is not tapered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Onoki (JP 63-243527).
Re Claims 3 and 5:  Onoki, as discussed for claims 2 and 4 above, discloses a dual concentric drive apparatus significantly as claimed, wherein the first opening having a first opening diameter and the second opening having a second opening diameter (as is required by claim 3); and the third opening having a third opening diameter and the fourth opening having a fourth opening diameter (as is required by claim 5).
	Onoki does not explicitly disclose wherein the second opening diameter is less than the first opening diameter (as is required by claim 3); and/or wherein the fourth opening diameter is less than the first opening diameter (as is required by claim 5).
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Onoki such that the second opening diameter is less than the first opening diameter (as is required by claim 3); and/or wherein the fourth opening diameter is less than the first opening diameter (as is required by claim 5), since such a modification would require a mere change in size within the skill of the art, for the purpose of, for example, allowing for greater clearance in the second and fourth openings to allow for decoupling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678